Church, J.
1. It becomes necessary, for the purpose of understanding the first question raised under this motion, to recur to the provisions of several statute laws enacted to preserve the cities of Hartford and New-Haven from fire.
By the law on this subject, as it appears in the revised statutes of 1821, sec. 1. it was enacted, that all buildings having] a chimney, fire-place, or stove, to be thereafter erected within certain defined limits in the cities of Hartford and New-Haven, should have the outer walls composed entirely of brick or stone and mortar. By the 4th section, a penalty or forfeiture of not less than one hundred nor more than one thousand dollars, is imposed for a violation of this law, payable to the treasury of the county. As the barn here described was erected within the aforesaid limits, it fell within the operation *548of the aforesaid act, if the shed described in the motion was a part of the barn ; because the outer walls of this shed were of wood. The first count in the declaration applies to a case under this statute.
The act of 1829 directs, that no building in the city of Neio-Haven, within the same fire limits, shall be used as a barn or stable, unless built in the manner prescribed by the former statute; and imposes the same penalty, payable to the county treasury. The second and third counts in the declaration are adapted to the violation of this act.
Unless these enactments have, by subsequent statutes, been so altered, modified or embodied into other acts, as to give the penalties imposed to the city treasury, instead of the treasury of the county, this action cannot be sustained.
The statute of 1834, sec. 1. established new and more extensive fire limits in the city of New-Haven, including within the new boundaries, the limits defined by the statute of 1821, as well as additional contiguous territory. Sec. 2. extends the foregoing provisions of the laws of 1821 and 1829 to the whole of the fire limits established by the first section, and declares, that they “shall have the same force, and be of the same effect within said limits, as though herein enacted and made part of this act.” Sec. 3. enacts, that “ no chimney shall be built or placed in any meeting-house, dwelling-house, or other building already erected, or hereafter to be erected, within the limits described in the first section of this act, unless the outer walls thereof be entirely composed of brick and mortar or stone and mortar,” &c. and imposes a penalty of the same amount as in former statutes, payable to the county treasury.
The statute of 1836 directs, that “all fines and forfeitures, which shall hereafter be recovered under and by virtue of the aforesaid statute of 1834, shall belong to the treasurer of the city of New-Haven, for the use of the fire department thereof) instead of the treasurer of the county, as is now by law provided.”
If the penalty or forfeiture for which this suit was brought, was incurred under and by virtue of the act of 1834, as the plaintiff claims, the action is properly prosecuted, by the treasurer of the city of New-Haven, as plaintiff. We admit the propriety of this claim. The building complained of was erected within the fire limits, as described in the statute of *5491834, after the passage of that act; and if the shed be part of it, has been used in violation of the provisions of the act of 1829, which had become in effect incorporated into the act of 1834, and made part of it.
But the defendant contended, that as this building was erected and used upon the fire limits, as fixed by the statute of 1821, the penalty, if any is recoverable, has been incurred under and by virtue of the statute of 1821, or the act of 1829, and not under the law of 1834; inasmuch as those acts have never been repealed, but are, by the act of 1834, recognized as now existing; and therefore, the county treasurer only can sustain this action. We do not accede to this construction of these statutes. The act of 1S34 declares, that the sections of the statutes of 1821 and 1829 before referred to, shall have the same force and effect within the fire limits established by that act, as if enacted and made part of it. By which was intended, that in effect, the sections mentioned should be considered as much a part of the act of 1834, as if they had been incorporated into it in extenso. The fire limits of the city of New-Haven consisted of but one entire territory, — that established by the statute of 1834. The limits described in the act of 1821, had ceased to exist independently of those established in 1824: the former had become merged in the latter. It would be a very forced construction of these statutes to say, that they had established two distinct and yet contiguous territories, and subjected them to the operation of different laws. And no conceivable reason could have existed to induce the legislature to create such a conflicting state of things.
Whether the construction which we adopt, gives to the act of 1834, in any respect, a retroactive effect, or what would be the consequences, if it does, we need not determine. We are entirely of opinion, that if the defendant has been guilty of the violation of any law, it is that of 1834; and if any penalty has been incurred, that the city treasurer alone can sue for it.
2. But we think that the jury misapprehended the evidence in this case, and that no penalty has been incurred, by the defendant. The barn or stable and the shed, we consider tobe distinct structures. The barn had its four outer walls entirely of brick and mortar, and so was erected conformable to law ; and the shed is an erection prohibited by no law. These *550statutes are to be construed strictly. Daggett v. The Stale, 4 Conn. Rep. 60.
rp¡lc contract for the erection of both these buildings was the same contract; but it speaks of the buildings as distinct. The roof of the barn was so continued or projected on one side as to form a roof for the shed ; and this is all there is to show, that both constituted parts of one structure ; but this is a mere accidental, and not an essential circumstance. Had the shed been erected at a subsequent time, and after the bam had been finished, no one would have considered them as constituting one building.
The bam was placed upon permanent and deep laid foundations. The shed was erected upon sills, laid upon the surface of the ground, as if for a temporary purpose. Their uses were entirely distinct. The brick building was intended for a barn and stable ; and it was fashioned, both in its external walls and its internal arrangements, for such uses. The shed was built for a carriage-house, and to be appropriated to no purpose, for which a bam or stable could be used. There was no more communication between these buildings than if they had been erected at a distance from each other. The shed, therefore, was no part of the building intended as a barn or stable, and had no fire-place or chimney in it. We think, therefore, the verdict was against the evidence in the cause; and for this reason, a new trial must be granted.
In this opinion the other Judges concurred.
New trial to be granted.